Citation Nr: 0804599	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-35 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to additional payment of "awarded but unpaid" 
benefits at the time of the veteran's death.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945, and died in March 2004.  The appellant is his 
daughter.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office and Pension Center in Milwaukee, 
Wisconsin (RO).


FINDINGS OF FACT

1.  Disability pension was originally granted in January 
1983, effective July 9, 1982.

2.  The veteran died in March 2004.

3.  The appellant is the veteran's non-dependent child.

4.  At the time of the veteran's death, there were VA 
benefits that were "awarded but unpaid."

5.  "Awarded but unpaid" benefits are distinct from 
"accrued" benefits. 

6.  Electronic transfers of money from VA via direct deposit 
to a veteran's bank account are the equivalent of a check. 

7.  Three VA electronic transfers relating to the veteran's 
"awarded but unpaid" benefits were issued with respect to 
his disability pension for the months of January 2004, 
February 2004, and March 2004; the veteran was the direct 
deposit payee, and the money was returned to VA via direct 
deposit return in April 2004. 


CONCLUSION OF LAW

There are no additional awarded but unpaid benefits that are 
due to the appellant.  38 U.S.C.A. §§ 5121, 5122 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.1003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In cases such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, VA's duties to notify and to assist 
are not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Manning v. Principi, 16 Vet. App. 
534 (2002); Barger v. Principi, 16 Vet. App. 132 (2002); 
Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

The facts of the case are not in dispute.  In January 1983, 
the veteran was granted a VA disability pension.  This award 
was made effective from July 9, 1982.  The veteran died in 
March 2004.  By that time, disability pension payments had 
been deposited into the veteran's bank account by electronic 
transfer.  VA received notice of the veteran's death in April 
2004.  Because the veteran was deceased, these payments to 
the veteran were returned to VA by the bank via direct 
deposit return.

The operating statute 38 U.S.C.A. § 5121(a) reads, in 
relevant part, as follows: 

Except as provided in sections 3329 and 
3330 of title 31, periodic monetary 
benefits (other than insurance 


and servicemen's indemnity) under laws 
administered by the Secretary to which 
an individual was entitled at death 
under existing ratings or decisions, or 
those based on evidence in the file at 
date of death (hereinafter in this 
section and section 5122 of this title 
referred to as 'accrued benefits') and 
due and unpaid for a period not to 
exceed two years, shall, upon the death 
of such individual be paid as follows:

(1) Upon the death of a person 
receiving an apportioned share of 
benefits payable to a veteran, all or 
any part of such benefits to the 
veteran or to any other dependent or 
dependents of the veteran, as may be 
determined by the Secretary.

(2) Upon the death of a veteran to the 
living person first listed as follows: 

(A) His or her spouse;

(B) His or her children (in equal 
shares);

(C) His or her dependent parents (in 
equal shares) or to the surviving 
parent. (3) Upon the death of a 
surviving spouse or remarried surviving 
spouse, to the veteran's children.

(4) Upon the death of a child, benefits 
to which the child was entitled will be 
paid to the surviving 


children of the veteran entitled to 
death pension, compensation, or 
dependency and indemnity compensation.

(5) In all other cases, only so much of 
an accrued benefit may be paid as may 
be necessary to reimburse the person 
who bore the expense of last sickness 
or burial.

38 U.S.C.A. §§ 5121(a), 5122; Bonny v. Principi, 16 Vet. App. 
504, 507 (2002).  For the purposes of 38 U.S.C.A. § 5121(a) 
(2) (B), VA regulations define "children" as those 
dependent children of a veteran.  38 C.F.R. § 3.57 (2007).  
The record does not contain evidence that the appellant is a 
dependant child of the veteran, as so defined.

In Bonny, the United States Court of Appeals for Veterans 
Claims (Court) observed that "the comma in the middle of 
paragraph (a), between "decisions" and "or," and the use 
of the conjunction "or" after the comma, indicate that the 
separated phrases state substantive alternatives.  38 U.S.C. 
§ 5121(a).  The paragraph provides for payment of (1) 
periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, which 
the Court called "benefits awarded but unpaid," or (2) 
periodic monetary benefits based on evidence in the file at 
the date of an entitled individual's death and due and unpaid 
for a period not to exceed two years, which the Court called 
"accrued benefits" for purposes of sections 5121 and 5122.

The Court further stated that "the important distinction 
between the two types of periodic monetary benefits is that 
one type of benefits is due to be paid to the veteran at his 
death and one type is not.  As to the former, when the 
benefits have been awarded but not paid pre-death, an 
eligible survivor is to receive the entire 


amount of the award.  The right to receive the entire amount 
of periodic monetary benefits that was awarded to the 
eligible individual shifts to the eligible survivor when 
payment of the award was not made before the eligible 
individual died.  This interpretation of 38 U.S.C. § 5121(a) 
is completely consistent with the plain language of the 
statute."  Bonny, 16 Vet. App. at 507.

In this case, the evidence of record demonstrates that VA's 
payments to the veteran, constituting his disability pension 
benefits, were returned to VA.  The initial direct deposit 
payment and the subsequent direct deposit return were 
accomplished electronically -- the transactions are the 
equivalent of the issuance of checks and the return of non-
negotiated checks.

Where the payee of a check for benefits has died prior to 
negotiating the check, the check shall be returned and 
canceled.  38 C.F.R. § 3.1003.  The amount represented by the 
returned check, less any payment for the month in which the 
payee died, shall be payable to the living person or persons 
in the order of precedence set forth for accrued benefits.  
38 C.F.R. § 3.1003(a).  Payments to persons who bore the 
payee's last expenses are limited to the amount necessary to 
reimburse those expenses.  Id.  

The appellant has submitted a claim for the proceeds of the 
checks issued to the veteran but not negotiated before his 
death.  She has identified herself as the veteran's daughter, 
and indicated that she paid the veteran's last expenses of 
$1,612.00.  The record reflects that the appellant was 
reimbursed by VA for the veteran's last expenses in the 
amount of $1,612.00 in May 2005.  

The appellant does not meet any of the criteria listed under 
38 U.S.C.A. § 5121(a) (1) to (4) for payment as an 
individual, in that there is no evidence of record to 
substantiate that the appellant was the dependent child of 
the veteran.  The veteran left no surviving spouse or 
dependent child.  Thus, the appellant qualifies only under 38 
U.S.C.A. § 5121(a) (5), and is not entitled to all the 
benefits comprised in 


the non-negotiated checks returned to VA at the veteran's 
death.  38 C.F.R. § 3.1003 (2007).  She is entitled only to 
those funds required to reimburse her for the veteran's last 
expenses, which as noted above, she has already been paid.

In a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  See Sabonis, 6 Vet. App. at 430.  Accordingly, the 
appellant's claim for additional "awarded but unpaid" 
benefits must be denied as a matter of law.


ORDER

Payment of additional "awarded but unpaid" benefits at the 
time of the veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


